Case 9:19-cv-00155-RC-ZJH Document 12 Filed 03/28/21 Page 1 of 1 PageID #: 442


                          **NOT FOR PRINTED PUBLICATION**

                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

DIANE LYNN DANIELS                           §
                                             §
V.                                           §            NO. 9:19-CV-155 (RC)
                                             §
COMMISSIONER OF SOCIAL                       §
SECURITY ADMINISTRATION                      §

             MEMORANDUM OPINION ACCEPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for consideration pursuant to applicable law and orders of this court. The court has

received and considered the Report of the United States Magistrate Judge pursuant to such order,

along with the record and pleadings. No objections to the Report of the United States Magistrate

Judge were filed by the parties.

       Accordingly, the findings of fact and conclusions of law of the United States Magistrate

Judge are correct, and the Report of the United States Magistrate Judge is ACCEPTED. A Final

Judgment will be entered separately.

           So ORDERED and SIGNED, Mar 28, 2021.


                                                            ____________________
                                                            Ron Clark
                                                            Senior Judge
